In an action to recover damages for injury to person and property alleged to have been caused by the defendant’s negligence in the operation of an automobile, the defendant appeals from an order of the Supreme Court, Nassau County, entered December 31, 1959, granting plaintiff’s motion for summary judgment striking out defendant’s answer, and directing an assessment of damages. Order reversed, with $10 costs and disbursements, and motion denied. The proof as to defendant’s negligence was insufficient to warrant the direction of judgment in favor of plaintiff. Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, JJ., concur.